



                        SETTLEMENT AGREEMENT & RELEASE

      The Parties to this Settlement Agreement and Release (“Agreement”) are Tiffany
Doberstein (“Doberstein”), both individually and on behalf of the putative Rule 23 class action
members (the “Rule 23 Class”), and East Wisconsin Savings Bank (“Bank”).

                                             Recitals

       WHEREAS, on or about December 7, 2018, Doberstein filed a complaint against Bank in
the United States District Court for the Eastern District of Wisconsin (Green Bay Division) (the
“Court”), Case No. 18-cv01931, alleging that Bank violated the Fair Labor Standards Act
(“FLSA”), 29 U.S.C. §§ 201 et seq., and Wisconsin Wage Payment and Collection Laws
(“WWPCL”), by failing to pay wages earned during her employment, including wages earned at
an overtime rate of pay (the “Litigation”).

       WHEREAS, Bank denies Doberstein’s allegations and denies liability.

        WHEREAS, Bank has provided substantial data and information relevant to Doberstein’s
allegations to Doberstein’s Counsel, Walcheske & Luzi, LLC. After a detailed analysis of the
data, Bank and Doberstein (“the Parties”) entered into arm’s length negotiations in order to resolve
the dispute between them. Bank and Doberstein have reached an agreement upon a total settlement
fund to provide compensation for the alleged unpaid wages to Doberstein and the Rule 23 Class.

       WHEREAS, Walcheske & Luzi, LLC, has represented Doberstein throughout this matter
to ensure that Doberstein and the Rule 23 Class are compensated for time allegedly spent working
for Bank from December 7, 2015 through December 7, 2018.

       WHEREAS, the Parties desire to resolve this matter and avoid the costs, risks, and delays
associated with litigation.

       WHEREAS, nothing contained herein, nor the consummation of this Agreement, is to be
construed or deemed an admission of liability, culpability, negligence, or wrongdoing on the part
of Bank.

        NOW, THEREFORE, in consideration of the above Recitals, which are hereby
acknowledged to be true and correct and made a part of this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby expressly acknowledged,
the Parties agree as follows:

I.     General Terms of Settlement

       A.      For the purpose of settlement only, the Parties agree to stipulate to a
               FED.R.CIV.P. 23 class as defined in Section IV(A), below (the “Rule 23 Class”).
               The members of the Rule 23 Class are referred to as the “Class Members.”

       B.      In exchange for the Release of Claims and other promises contained herein, Bank
               shall, in accordance with the manner and timing provided for in Sections III(A)–


                                      1
        Case 1:18-cv-01931-WCG Filed 09/19/19 Page 1 of 18 Document 23



            IV(H), below, make payments to Doberstein, the Class Members, and Doberstein’s
            Legal Counsel, Walcheske & Luzi, LLC, in the amounts identified in Section III,
            below, and Exhibit A to this Agreement.

      C.    Doberstein understands and acknowledges that, although Bank is entering into this
            Agreement and making the payments hereunder, Bank does not admit to any
            wrongdoing or violation of Federal or State statutes or regulations of any kind,
            including those cited in Section II(A) below, and expressly denies the same.
            Nothing in this Agreement shall be offered or construed as an admission of liability,
            wrongdoing, impropriety, responsibility, or fault of any type whatsoever, by Bank,
            who expressly denies same.

      D.    The Parties desire that this settlement, this Agreement, and the terms contained
            herein be treated as confidential to the greatest extent reasonably possible consistent
            with the requirements of law. Neither Doberstein nor Walcheske & Luzi, LLC shall
            issue any press release or post any information about the settlement, this
            Agreement, and/or its terms on any website or social media. To the extent any press,
            websites, social media or any other vehicles have been used in the past by
            Doberstein and/or Walcheske & Luzi, LLC to promote or otherwise discuss this
            case or any of the claims, that promotion and discussion will immediately cease
            and be removed to the extent reasonably possible.

II.   Release of Claims, Acknowledgments, and Agreement to Cooperate

      A.    Doberstein’s Release of Claims.

            Doberstein hereby and forever completely releases and discharges Bank and its
            predecessors and successors, parents, subsidiaries, divisions, and affiliates, and all
            of each such entity’s officers, directors, shareholders, managers, members,
            claimants, insurers, agents, attorneys and assigns, in their individual and
            representative capacities (collectively, “Released Parties”), from any and all claims
            of any kind, which arise out of, or are in any manner based upon or related to, the
            employment relationship between Doberstein and Bank or any act or omission that
            occurred between December 7, 2015 and the date that Doberstein signs this
            Agreement. Doberstein’s release of claims against the Released Parties includes:
            (1) claims pursuant to the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C.
            § 201, et. seq., including any claim for retaliation pursuant to 29 U.S.C. § 215(a)(3);
            Wisconsin’s wage and hour laws, including Wis. Stats. Chapters 103 and 109, and
            Wis. Admin Code Ch. DWD §§ 272 and 274; (2) any state common law wage
            claims, including, but not limited to, breach of contract (whether express or
            implied), promissory estoppel, unjust enrichment, and quantum meruit; (3) Title
            VII of the Civil Rights Act of 1964, as amended; (4) Section 1981 of the Civil
            Rights Act of 1866 (42 U.S.C. § 1981); (5) the Genetic Information
            Nondiscrimination Act; (6) the Americans with Disabilities Act, as amended; (7)
            the Equal Pay Act; (8) the National Labor Relations Act; (9) the Employee
            Retirement Income Security Act of 1974; (10) state or federal parental, family, and
            medical leave acts; (11) the Uniformed Services Employment and Reemployment


                                    2
      Case 1:18-cv-01931-WCG Filed 09/19/19 Page 2 of 18 Document 23



         Rights Act (USERRA), and any other local, state, or federal military and/or
         veterans rights act, and/or any other claim based on veteran status; (12) and/or
         arising under any other local, state or federal statute, ordinance, regulation or order,
         and/or which involve a claim or action for wrongful discharge, defamation,
         misrepresentation, violation of public policy, invasion of privacy, emotional
         distress, breach of contract (express or implied) and/or any other tort or common
         law cause of action. This release does not waive any claims that Doberstein cannot
         waive by law.

    B.   Release of Claims byRule 23 Class Members.

         Upon final approval of this Agreement, the Rule 23 Class members shall thereby
         release their Wisconsin law claims for unpaid overtime, and/or agreed upon wages,
         including those under Wis. Stats. Chapters 103 and 109 and Wis. Admin Code
         §§ DWD 272 and 274, resulting from Bank’s compensation practices between
         December 7, 2015 and December 7, 2018.

    D.   Acknowledgments and Agreement to Cooperate.

         Doberstein acknowledges and agrees that the amounts payable pursuant to this
         Agreement resolve a bona fide dispute regarding the payment of liquidated
         damages, civil penalties, and her legal fees and costs. Doberstein further agrees that
         this settlement represents fair and reasonable compensation for any unpaid wages
         she may have accrued during her employment with Bank, inclusive of any claim
         for liquidated damages. Doberstein further acknowledges and agrees she has been
         given sufficient time to read this Agreement and its attached Exhibits A - B prior
         to her execution of it, understands their terms, and has consulted with Walcheske
         & Luzi, LLC about the legal effects of this Agreement. Finally, Doberstein agrees
         to direct her counsel, Walcheske & Luzi, LLC to take any action necessary to
         ensure that the terms of this Agreement are fully effectuated and authorizes
         Walcheske & Luzi, LLC to work cooperatively with Bank to seek judicial approval
         of this Agreement, including preparation of court required pleadings.

    E.   Nondisparagement.

         Doberstein agrees not to disparage and/or discredit Bank and its directors, officers,
         and employees or otherwise treat any of them in a detrimental manner.

    F.   Confidentiality.

         Doberstein agrees that unless required or protected by law she will keep the terms
         and conditions of this Agreement, including the negotiations leading to this
         Agreement, confidential, with the exception of discussing such terms with her legal
         and financial advisors as necessary.




                                  3
    Case 1:18-cv-01931-WCG Filed 09/19/19 Page 3 of 18 Document 23



III.   Settlement Payments

       A.    Settlement Fund.

             As consideration for the releases in Section II above, Bank shall pay a total of
             $27,749.52 (the “Settlement Fund”). The Settlement Fund is inclusive of attorneys’
             fees and costs, liquidated damages, civil penalties, compensatory and punitive
             damages, and a service payment to Doberstein, as described below. If the
             Agreement is not approved by the Court, Bank shall cease to have any obligation
             to pay or provide any portion of the Settlement Fund, the releases in Section II
             above will not be effectuated, and this matter will move forward in litigation.

       B.    Allocation of the Settlement Fund.

             1.     Service Payment - $2,500 of the Settlement Fund shall be allocated as a
                    service payment to Doberstein in recognition of her bringing the subject
                    claims, serving as the named Plaintiff and class representative, providing
                    information to and assisting counsel in bringing this matter as a class action,
                    her insistence that the matter be resolved on class-wide basis, and the
                    assistance she provided in bringing this matter to resolution. Bank shall
                    issue an IRS Form 1099 to Doberstein for this service payment. Bank shall
                    not oppose the Service Payment amount in any Court filing.

             2.     Attorneys’ fees and costs - $25,000.00 of the Settlement Fund shall be
                    allocated as attorneys’ fees and costs. Bank shall issue an IRS Form 1099
                    to Doberstein and to Doberstein’s Counsel for this payment. Doberstein’s
                    Counsel shall move the Court for an award of attorneys’ fees twenty-one
                    (21) days prior to the Fairness Hearing. Bank shall not object to this motion.

             3.     Settlement Class Funds – $249.52 of the Settlement Fund shall be
                    distributed amongst the Class Members and each shall receive the share of
                    the Settlement Class Funds as set forth for such Class Member in Exhibit
                    A. The payment shall be attributed to liquidated damages for which each
                    Class Member shall receive an IRS Form 1099 from Bank. Bank is not
                    responsible for providing any tax advice to Doberstein or any Class Member
                    regarding their settlement payments.

IV.    Settlement Approval Process.

       A.    Stipulation to FED.R.CIV.P. 23 Class Certification.

             The Parties stipulate to FED.R.CIV.P. 23 Class Certification of the following class:

                    All hourly-paid, non-exempt employees who are or have been employed by
                    Defendant within three (3) years immediately prior to the filing of the
                    Complaint (ECF No. 1) and who received non-discretionary forms of
                    compensation in addition to regular wages that were not included in their
                    regular rates of pay for overtime calculation purposes and whose names


                                     4
       Case 1:18-cv-01931-WCG Filed 09/19/19 Page 4 of 18 Document 23



                appear on Exhibit A (the “Rule 23 Class”).

    B.   Preliminary Approval of Settlement.

         The Parties shall file with the Court, on or before August 31, 2019, a Joint Motion
         for Preliminary Approval of Settlement and a Proposed Order Approving
         Settlement, and supporting brief, in a form mutually agreed to by the Parties
         (collectively, the “Joint Motion”). Doberstein’s Counsel shall prepare the initial
         drafts of the Joint Motion, and shall provide the drafts to Bank’s counsel within
         fourteen (14) days of this Agreement being fully executed. The Joint Motion shall
         be filed with the Court within thirty (30) days of Doberstein’s Counsel providing
         the initial drafts to Bank’s counsel. A fully executed copy of this Agreement shall
         be attached to the joint motion for approval. Bank shall file this Agreement under
         seal, and Doberstein shall not object to the filing under seal. The Parties shall
         cooperate and take all necessary steps to effectuate judicial approval of this
         Agreement. The Joint Motion shall request the following relief:

         1.     Preliminary approval of the settlement memorialized in this Agreement as
                fair, reasonable, and adequate;

         2.     Certification of this case as a class action under FED.R.CIV.P. 23 for the
                purpose of settlement;

         3.     Appointment of Tiffany Doberstein as the Class Representative;

         4.     Appointment of Walcheske & Luzi, LLC as Class Counsel pursuant to
                FED.R.CIV.P. 23(g);

         5.     Approval of the Notice in the form of Exhibit B for distribution to all Class
                Members;

         6.     A finding that the Notice to be given constitutes the best notice practicable
                under the circumstances, including individual notice to all Class Members
                who can be identified with reasonable effort, and constitutes valid, due, and
                sufficient notice to Class Members in full compliance with the requirements
                of applicable law, including the due process clause of the United States
                Constitution;

         7.     A direction that each potential Class Member who wishes to be excluded
                from the Settlement Class must opt-out per the instructions set forth in the
                Notice, and that their response must be postmarked within thirty days of
                mailing of the Notice;

         8.     A direction that any Class Member who has not properly and timely
                requested exclusion from the Settlement Class shall be bound in the event
                the Court issues a Final Order Approving Settlement;




                                  5
    Case 1:18-cv-01931-WCG Filed 09/19/19 Page 5 of 18 Document 23



         9.     That a Fairness Hearing be held within approximately thirty (30) days after
                the close of the Class Notice period to determine whether this Agreement
                should be approved as fair, reasonable, and adequate and whether the
                proposed Final Order Approving Settlement should be entered;

         10.    A direction that Class Counsel shall file a Motion for Approval of
                Attorneys’ Fees and Costs twenty-one days prior to the Fairness Hearing
                (which Bank will not oppose) and a direction that any supplemental brief in
                support of final approval of the Agreement or in response to any objections
                to the application for attorneys’ fees be filed at least seven days before the
                Fairness Hearing and that the Court shall then determine at the Fairness
                Hearing in what amount attorneys’ fees and reimbursement of costs and
                expenses should be awarded to Class Counsel;

         11.    A direction that any Rule 23 Class Member who wishes to object in any
                way to the proposed Agreement must file and serve such written objections
                per the instructions set forth in the Notice, which must be postmarked no
                later than thirty (30) days after the mailing of the Notice, together with
                copies of all papers in support of his or her position. The Class Notice shall
                state that the Court will not consider objections of any Class Member who
                has not properly served copies of her or her objections on a timely basis.

    C.   Objection to Settlement.

         Any Class Member who intends to object to the fairness of the Agreement must, by
         the date specified in the Preliminary Order Approving Settlement, file any such
         objection with the Court and provide copies of the objection to both Class Counsel
         and counsel for Bank.

         Any objection to the Agreement must include: (i) the objector’s full name, address,
         and telephone number; (ii) dates of employment at Bank and job title(s) held; (iii)
         a written statement of all grounds for the objection, including any legal support for
         the objection; (iv) copies of any papers, briefs, or other documents upon which the
         objection is based; (v) a list of all persons who will be called to testify in support
         of the objection; and (vi) a statement whether the objector intends to appear at the
         Fairness Hearing. If the objector intends to appear at the Fairness Hearing through
         counsel, the objection must also state the identity of all attorneys representing the
         objector who will appear at the Fairness Hearing. Any Class Member who does
         not file a timely written objection to the settlement and notice of her or her intent
         to appear at the Fairness Hearing shall be foreclosed from seeking any adjudication
         or review of the settlement by appeal or otherwise.

    D.   Request for Exclusion.

         Any Class Member who wishes to be excluded from the Settlement Class must
         submit a request for exclusion postmarked no later than thirty days after the mailing
         of the Notice. Any Class Member who fails to submit a timely request to be



                                  6
    Case 1:18-cv-01931-WCG Filed 09/19/19 Page 6 of 18 Document 23



         excluded shall be subject to and bound by this Agreement and every order or
         judgment entered pursuant to this Agreement.

    E.   Fairness hearing.

         On the date set forth in the Preliminary Approval Order, a Fairness Hearing shall
         be held at which the Court will: (i) decide whether to certify the Settlement Class;
         (ii) decide whether to approve the Agreement as fair, reasonable, and adequate; and,
         (iii) decide Class Counsel’s Motion for Attorneys’ Fees and Costs.

    F.   Entry of Judgment.

         If this Agreement is finally approved by the Court, a Final Order Approving
         Settlement and directing the entry of judgment pursuant to Federal Rule of Civil
         Procedure 54(b) shall be entered as follows:

         1.     Certifying the Settlement Class pursuant to FED.R.CIV.P. 23;

         2.     Approving the Agreement as fair, reasonable, and adequate as it applies to
                the Rule 23 Class;

         3.     Appointing Doberstein as Class Representative for the Rule 23 Class;

         4.     Appointing Walcheske & Luzi, LLC as Class Counsel;

         5.     Declaring the Agreement to be binding on Bank, Doberstein, and Class
                Members who have not been excluded;

         6.     Dismissing with prejudice the Class Members’ released claims;

         7.     Dismissing without prejudice the claims of the Class Members who have
                properly and timely excluded themselves in full accordance with the
                procedures set forth in this Agreement;

         8.     Indicating the amount of attorneys’ fees and costs to be awarded to Class
                Counsel consistent with the Settlement.

    G.   Settlement Administration.

         If the Court grants preliminary approval of this Agreement, the settlement shall be
         administered as follows:

         1.     Settlement Allocations. Individual settlement allocations shall be made in
                the amounts set forth in Exhibit A.

         2.     Bank’s counsel shall provide a list of Class Members with contact
                information on or before August 31, 2019.




                                  7
    Case 1:18-cv-01931-WCG Filed 09/19/19 Page 7 of 18 Document 23



                 3.      Issuance of Notice. Within seven days of the Court’s Order granting
                         preliminary approval of the Settlement, Doberstein’s Counsel will mail the
                         Notice to the Class Members in a form substantially similar to what is
                         attached hereto as Exhibit B and made a part of this Agreement. The Notice
                         will be sent by first-class U.S. Mail. The Notice shall inform Class Members
                         of their right to exclude themselves from the settlement and the amount they
                         are entitled to receive if they choose to participate in the settlement as stated
                         in Exhibit A.

                         If the mailing of Notice is returned as undeliverable, Doberstein’s Counsel
                         shall take other appropriate steps to identify proper current addresses for the
                         Class Members.

                 4.      Payment schedule. Within twenty-one (21) calendar days of the Court’s
                         Order Finally Approving the Class Action Settlement, Bank shall deliver to
                         Doberstein’s Counsel a check for Attorneys’ Fees and costs in the amount
                         approved by the court but not exceeding $25,000.00 and a check for the
                         Incentive Payment of $2,500.00.

                 5.      Within twenty-one (21) days of the Court’s Order Finally Approving the
                         Class Action Settlement, Bank shall mail settlement checks to the individual
                         Class Members entitled to receive payment under this Agreement. The
                         allocation of each payment is provided in Exhibit A. Each settlement check
                         shall indicate on its face that it is void after ninety days of issuance. No
                         checks shall be reissued after they become void.

                 6.      Reversion. Any portion of the Settlement Fund allocated to an individual
                         who excludes himself or herself shall revert back to Bank. All funds from
                         checks not cashed shall also revert to Bank.

    V.    Enforcement of Agreement

    The Parties shall seek dismissal with prejudice of Doberstein’s and the Class Members’ released
    claims effective on the date on which the Agreement is approved by the Court while also
    ensuring that the Court that has approved the Agreement retains jurisdiction to enforce the terms
    of the Agreement. Accordingly, the Parties shall submit a proposed order which (1) approves
    the Agreement as a fair and reasonable resolution of bona fide disputes under the FLSA and
    Wisconsin law; (2) approves an award of Attorneys’ fees and costs as fair and reasonable; (3)
    dismisses the case with prejudice as of the date of entry of such Order, and (4) consents to the
    Court’s retained jurisdiction over this matter for purposes of enforcing the terms of this
    Agreement

VI.       Governing Law

This Agreement shall be construed and interpreted in accordance with the laws of the State of
Wisconsin.




                                         8
           Case 1:18-cv-01931-WCG Filed 09/19/19 Page 8 of 18 Document 23
Case 1:18-cv-01931-WCG Filed 09/19/19 Page 9 of 18 Document 23
                         #&'("*0'('#"'"*"'"
                           (( !"( '')"''(&)(#"
                                                   
!                        (( !"(
&"/ "              3:0;:
&( / ,              31
".+ 1)"/&"" 31
&!"/& "            380;=
&&*)/!-             380?8
"("&/ %) "       3=077
#""/                3708>
#""/ #&               3809;
+)&'(/("-          31
&/ ( -"          3:0=7
#&'("/"-       370;9
#&#+/ )'              390:7
-/ &"              31
(!#)'/ '           3607;
(!#)'/# #'        380?;
 / (&-"              3807>
&-/ ''             3909?
&'/&          360=7
&#"#+'/"           3=0<:
&##(!#"(/&'(       31
  "'"/ (&-"           31
  &!)'/ -""              389087
  ($'/ ,           31
   "&/ (&      37;0:<
   /#&                360;:
   '-/&            31
 "/(*"            3760<9
 "/ !& -             31
 #" / ,"&         31
 &)&/ )&             360:9
 '/#((               31
 (/&(              31
 '#"/               360>?
 #$./*                  31
    &/ '            379098
   ## ./ )&            31




                                                              EXHIBIT
      Case 1:18-cv-01931-WCG Filed 09/19/19 Page 10 of 18 Document 23 A
  #&"/"       31
& /#""     3706<
$&/ #&"         3707>
##!/ &- -      360=9
##!/($"   390::
 '#"/&'("       370??
&(./"           370:7
#$$/ "           31
( /!"(      31
"/&"            360<=
" /&        38:0<>
#&('/($"    386079
#&)./"&%)      31
# /""(    31
#!"'#/!# -        31
#!"'#/&        3>0>=
"("&/!"      370>6
! ./#""&       31
)/!"          3706?
#&/ &&-         31
!(/ (           31
$(( /&        37>0:<
(&/#         38086
(&#"/ #"          38076
&&'/ !& -      380:9
'/ (&         370?7
##""/ &)"        3<0<9
" " /"-     3;0<=
""&/ #&&   31
""&/  ''   3780=?
&"/ '         3>0=:
#(/ #&          3:07?
(/ ""((        3;0::
                        
                                                 




     Case 1:18-cv-01931-WCG Filed 09/19/19 Page 11 of 18 Document 23
                        NOTICE OF CLASS ACTION SETTLEMENT

TO:    Non-exempt Member Relations Representatives who worked for East Wisconsin Savings
       Bank in Wisconsin at any time between December 7, 2015 and December 7, 2018.

RE:    FAIR LABOR STANDARDS ACT LAWSUIT FILED AGAINST EAST WISCONSIN
       SAVINGS BANK

Based on the records of East Wisconsin Savings Bank (“BANK”), you are a class member who
may be entitled to participate in the proposed settlement of claims in the case named Tiffany
Doberstein v. East Wisconsin Savings Bank, Case No. 18- cv-1931, filed in the U.S. District Court
for the Eastern District of Wisconsin (the “Class Action”) (see attached Exhibit).

Please read this Notice carefully. It contains important information about your rights concerning
the class action settlement described below. To participate in the settlement, you do not need to
take any action. If you do not want to participate in the settlement, you must exclude yourself by
mailing a letter to Class Counsel listed in Section 5 below stating your intention to opt-out,
postmarked no later than [DATE].

IMPORTANT DEADLINES:

   x   If you want to opt-out of the Class Action and the settlement: your Opt-Out Letter must be
       postmarked by [DATE]; and

   x   If you wish to remain in the class action but object to the settlement: your objection to the
       settlement must be postmarked by [DATE].

If you have questions regarding the settlement, opting out, or asserting objections, please contact
Class Counsel listed in Section 5 below.

This Notice explains the Class Action and the terms of the proposed settlement, and informs you
of your rights and obligations. This Notice should not be understood as an expression of any
opinion by the Court as to the merits of any of the claims or defenses asserted by the parties to the
Class Action. The distribution of this Notice does not mean that the Plaintiff has prevailed or will
prevail on this matter. Further, the Court takes no position regarding whether or not you should
participate in the Lawsuit.

This Notice contains information about the following topics:

   1. What Is This Class Action About?

   2. What Is A Class Action?

   3. What Is The Purpose Of This Notice?

   4. Who Is Included In The Class Action?




                                                                EXHIBIT
        Case 1:18-cv-01931-WCG Filed 09/19/19 Page 12 of 18 Document 23 B
   5. Who Is Class Counsel?

   6. How Do I Participate in the Class Action and Settlement?

   7. What Are The Benefits And Terms Of The Settlement (including information about how
      you can participate in the Settlement)?

   8. When Is The Fairness Hearing to Approve The Settlement?

   9. How Can You Object To The Settlement?

   10. How Can You Opt-out Of The Settlement?

   11. Submission of Deficient Claim Forms/Right to Cure

   12. How Can You Examine Court Records?

   13. What If You Have Questions?

1. What Is This Class Action About?

On December, 2018, Plaintiff, Tiffany Doberstein, filed her Complaint against Defendant, East
Wisconsin Savings Bank (“Bank”), on behalf of herself and all Member Relations Representatives.
(ECF No. 1.) Plaintiff, herself, was a non-exempt Member Relations Representative of Bank in
the three years preceding the filing of her complaint. Plaintiff alleged, inter alia, that Bank failed
Bank failed to include all non-discretionary forms of monetary compensation in hourly-paid, non-
exempt Member Relations Representatives’ regular rates of pay for overtime calculation and
compensation purposes in workweeks when said employees worked in excess of forty (40) hours
during the representative time period for which the non-discretionary remuneration covered. See
29 U.S.C. § 207(a)(1) and (e); see also Wis. Stat. § 103.025(1)(c) and Wis. Admin Code § DWD
274.03. Plaintiff also sought additional amounts as liquidated damages, penalties, and attorneys’
fees and costs. (See ECF No. 1.)

For its fifth claim titled “Violation of the WWPCL – Unpaid Overtime (Plaintiff on behalf of herself
and the Wisconsin Class (Non-Discretionary Compensation)),” Plaintiff is seeking certification of a
class action including all non-exempt Member Relations Representatives who worked for Bank in
Wisconsin at any time between December 7, 2015, December 7, 2018 and who received non-
discretionary forms of compensation in addition to regular wages that were not included in their
regular rates of pay for overtime calculation purposes (“Wisconsin Class”).

Bank has denied and continues to deny any wrongdoing and denies any and all liability and
damages to anyone with respect to the alleged facts or causes of action asserted in the Class Action.
However, to avoid the burden and uncertainty of continued litigation, Bank has concluded that it
is in its best interests to resolve and settle the Class Action by entering into a proposed settlement
agreement, which was filed with the Court on [DATE] (the “Settlement Agreement”).




        Case 1:18-cv-01931-WCG Filed 09/19/19 Page 13 of 18 Document 23
The Class Action is presently before Judge William C. Griesbach, Chief Judge for the United
States District Court for the Eastern District of Wisconsin. Judge Griesbach has not made any
decision on the merits of Plaintiff’s claims. On [DATE], the Court preliminarily approved the
Settlement Agreement and certified Plaintiff’s class for purposes of settlement, subject to final
approval at a fairness hearing taking place on [TIME, DATE, LOCATION].

2. What Is A Class Action?

A class action is a civil action in which the claims and rights of many people are decided in a single
court proceeding. One or more representative plaintiffs, also known as “Plaintiffs” or “Class
Representatives,” file a civil action asserting claims on behalf of the entire class.

3. What Is The Purpose Of This Notice?

The Court has ordered that this Notice be sent to you because you may be a member of the
Wisconsin Class. The purpose of this Notice is to inform you of the proposed settlement and of
your rights, including:

   x   To inform you how to claim your potential monetary share of settlement funds (see
       attached);

   x   To inform you of your right to “opt-out” of the settlement classes to preserve your ability
       to independently bring any claim that you might have against Bank; and

   x   To inform you of your right to file an objection to the Settlement Agreement.

4. Who Is Included In The Class Action?

You are included in the Class Action if you were an hourly-paid, non-exempt employee who are
or have been employed by Bank within three (3) years immediately prior to the filing of the
Complaint (ECF No. 1) and who received non-discretionary forms of compensation in addition to
regular wages that were not included in their regular rates of pay for overtime calculation purposes.
People who meet this definition will be referred to in this Notice as “Class Members” (see
attached).

5. Who Is Class Counsel?

The Court has approved and appointed the following to represent all Class Members (“Class
Counsel”):

       Walcheske & Luzi, LLC
       15850 West Bluemound Road, Suite 304
       Brookfield, Wisconsin 53005
       Email: contact@walcheskeluzi.com
       Telephone: (262) 780-1953




        Case 1:18-cv-01931-WCG Filed 09/19/19 Page 14 of 18 Document 23
Class Counsel has pursued the Class Action on a contingent fee basis and has not received any
payment of fees or any reimbursement of its out-of-pocket expenses related to the recovery on
behalf of all Class Members. As part of the Settlement Agreement, subject to final Court approval,
Class Counsel will apply for fees and costs. Under this settlement, Class Counsel’s court-approved
attorneys’ fees and costs will be covered by the Settlement Fund. Participating Class Members are
not responsible for payment of any of Class Counsel’s attorneys’ fees or costs. Class Members
may object to the terms of the Settlement and/or to Class Counsel’s request for attorneys’ fees and
costs, as explained in Section 9.

Please do not direct any questions related to the case or the settlement to Bank or Bank’s lawyers.
Instead, you should direct any questions to Class Counsel, whose contact information is above.

6. How Do I Participate in the Class Action and Settlement?

If you do not opt-out of the Class Action as explained in Section 10 below, you will be
automatically included in the Class Action and receive payment under the Settlement Agreement
(subject to final Court approval and other terms and conditions).

7. What Are The Benefits And Terms Of The Settlement?

Plaintiff and Bank have agreed to the settlement summarized below. The complete terms and
conditions of the Settlement Agreement are on file with the Clerk of Court at the address listed
below in Section 12. While the Court has preliminarily approved the Settlement Agreement, it will
not become effective unless and until the Court gives its final approval, including the exhaustion
of any appeals. The amount you will receive pursuant to the settlement is enumerated herein (see
attachment).

   a. What are the benefits of the settlement?

To settle the Class Action, Bank agreed to pay up a total of $27,749.52 as the Settlement Fund.
Class Members who do not opt-out may be entitled to a monetary payment. The Settlement
Agreement specifies a methodology that Bank must use in allocating the amount of the payment
to each Class Member. The named Plaintiff will receive an additional payment of $2,500.00 as the
person who initiated the Class Action. This description of the payment methodology is intended
as a summary only. The actual, binding methodology is explained in the Settlement Agreement on
file with the Court.

   b. What is the legal effect of participating in the settlement?

If the Court grants final approval of the Settlement Agreement, Class Members who do not opt-out
of the Class Action will be eligible to receive a monetary payment and, in exchange, agree to
broadly release all claims related to employment compensation against Bank (including claims
under the federal Fair Labor Standards Act and Wisconsin state law), to dismiss the Class Action
with prejudice, and to abide by other terms explained in the Settlement Agreement. This means
that Class Members who do not exclude themselves by opting-out will be barred from bringing




       Case 1:18-cv-01931-WCG Filed 09/19/19 Page 15 of 18 Document 23
their own lawsuits for recovery against Bank for any employment compensation claims that arose
prior to the Effective Date of the Settlement Agreement.

   c. How can you receive a monetary portion of the Settlement Fund?

If you wish to receive your monetary portion of the Settlement Fund, you do not need to take any
action. If you do nothing, you will automatically be included in the appropriate class and become
eligible to receive a payment from the Settlement Fund upon final court approval of the Settlement
Agreement.

Thereafter, any monetary payments will be in a form of a check and must be executed (i.e., cashed)
by you within 90 days from the date the check is issued.

8. When Is The Fairness Hearing To Approve The Settlement?

The Court has granted preliminary approval of the Settlement Agreement, concluding
preliminarily that the Agreement is fair, adequate, and reasonable, and that the proposed
distribution of the Settlement Fund is fair, adequate, and reasonable. A hearing will be held to
determine whether final approval of the Agreement should be granted (the “Fairness Hearing”).
At the Fairness Hearing, the Court will hear objections, if any, and arguments concerning the
fairness of the Agreement. The hearing will take place before Judge Griesbach at [TIME] on
[DATE] or as soon thereafter as practicable, at 125 S Jefferson Street, Green Bay, Wisconsin
54301. The Court will also consider Class Counsel’s application for attorneys’ fees and costs. The
time and date of this hearing may be continued or adjourned, so please contact Class Counsel prior
to the date of the hearing if you plan to attend.

YOU ARE NOT OBLIGATED TO ATTEND THIS HEARING. YOU MAY ATTEND THE
HEARING IF YOU PLAN TO OBJECT TO THE SETTLEMENT. YOU MAY ALSO
RETAIN YOUR OWN ATTORNEY TO REPRESENT YOU IN YOUR OBJECTIONS. IF
YOU WISH TO OBJECT AND ATTEND THE HEARING, YOU MUST SUBMIT A
WRITTEN OBJECTION AS DESCRIBED IN THE FOLLOWING SECTION AND MUST
STATE IN WRITING YOUR INTEBANKON TO APPEAR AT THE FAIRNESS
HEARING.

9. How Can You Object To The Proposed Settlement?

If you want to object to the Proposed Settlement Agreement, you must take two steps on or before
[DATE].

First, you must submit a written statement of the objection to Class Counsel by mail, email, or fax
to:




       Case 1:18-cv-01931-WCG Filed 09/19/19 Page 16 of 18 Document 23
       Walcheske & Luzi, LLC
       15850 West Bluemound Road, Suite 304
       Brookfield, Wisconsin 53005
       Email: contact@walcheskeluzi.com
       Fax: (262) 565-6569

Second, you must file your objection with the Court at the following address:

       United States District Court Eastern District of Wisconsin, Green Bay Division
       125 South Jefferson Street, Green Bay, WI 54301

Your objection will not be heard unless it is submitted to Class Counsel and filed with the Court
on or before [DATE]. The objection must include: (i) your full name, address, and telephone
number; (ii) your dates of employment at Bank and job title(s) held; (iii) a written statement of all
grounds for your objection, including any legal support for the objection; (iv) copies of any papers,
briefs, or other documents upon which you base your objection; (v) a list of all persons who will
be called to testify in support of your objection; and (vi) a statement whether you intend to appear
at the Fairness Hearing. If you intend to appear at the Fairness Hearing to object to the Settlement
Agreement, your objection must also state the identity of all attorneys representing you who will
appear at the Fairness Hearing, if any.

10. How Can You Opt-Out Of The Class Action and Settlement?

You have the right to exclude yourself, and yourself only, from this Class Action and Settlement
Agreement. If you choose to exclude yourself, you will not be eligible to receive the benefits of
this Agreement, and you will not be barred from seeking relief with respect to any legal claims
and will be free to pursue an individual claim, if any, against Bank. If you intend to exclude
yourself, you must draft a letter (the “Opt-Out Letter”) which states as follows:

“I WISH TO BE EXCLUDED FROM THE CLASS ACTION IN DOBERSTEIN V. EAST
WISCONSIN SAVINGS BANK, CASE NO. 18-CV-1931, IN THE UNITED STATES
DISTRICT COURT FOR THE EASTERN DISTRICT OF WISCONSIN. I UNDERSTAND
THAT BY ASKING TO BE EXCLUDED FROM THE CLASS ACTION, I WILL NOT
RECEIVE ANY MONEY FROM A SETTLEMENT OF THE CASE.

You must print and sign your name on the letter. The Opt-Out Letter must be submitted to Class
Counsel, whose contact information is contained in Section 9. The deadline for submitting an Opt-
Out Letter is [DATE].

11. Submission of Untimely Objections and Opt-Out Letters

Any objections and Opt-Out Letters that are not timely shall not be considered, and a deficient
Opt-Out Letter shall be null and void and shall not be accepted or processed.




        Case 1:18-cv-01931-WCG Filed 09/19/19 Page 17 of 18 Document 23
12. How Can You Examine Court Records?

The foregoing description of the Class Action is general and does not cover all of the issues and
proceedings thus far. In order to see the complete file, including a copy of the Settlement
Agreement, you should visit the Clerk of Court for the United States District Court for the Eastern
District of Wisconsin, Green Bay Division, 125 South Jefferson Street, Green Bay, Wisconsin
54301. The Clerk will make all files relating to this Class Action available to you for inspection
and copying at your own expense. If you do not submit a timely Opt-Out Letter, you will be bound
by the Settlement Agreement, whether or not you have obtained a copy of the Agreement and
reviewed it.

13. What If You Have Questions?

If you have questions about this Notice, or want additional information, you can contact Class
Counsel using the contact information listed in Section 5 above.

Dated: [DATE]

This Notice is sent to you by Order of the United States District Court for the Eastern District
of Wisconsin. Unless filing an objection to the settlement or asking to review court filings,
please do not contact the Court.




       Case 1:18-cv-01931-WCG Filed 09/19/19 Page 18 of 18 Document 23
